 1

 2

 3

 4

 5
                                  UNITED STATES DISTRICT COURT
 6                               WESTERN DISTRICT OF WASHINGTON
                                           AT SEATTLE
 7

 8
           B.F. and A.A., minors, by and through
 9         their guardian Joey Fields, et al.,             Case No. C19-910 RAJ-MLP

10
                                 Plaintiffs,                   RULE 16(b) AND RULE 23(d)(2)
11                                                             SCHEDULING ORDER REGARDING
          v.                                                   CLASS CERTIFICATION MOTION
12

13         AMAZON.COM, INC., a Delaware
           corporation, and A2Z
14         DEVELOPMENT CENTER, INC., a
           Delaware corporation
15

16                               Defendants.

17
               The Court enters the following case schedule:
18
                                   EVENT                                       DATE
19
     Deadline for Defendants to file their Answer                       June 18, 2021
20
     Deadline for expert reports on class certification                 September 28, 2021
21   Deadline for rebuttal expert reports on class certification        October 28, 2021
22   Deadline to complete discovery on class certification              November 29, 2021

23

24

25
     -1
 1                                 EVENT                                           DATE
 2    Deadline for Plaintiffs to file Motion for Class Certification      December 29, 2021

 3    Deadline for Defendant to file Opposition to Plaintiffs’            February 9, 2022
      Motion for Class Certification
 4
      Deadline for Plaintiffs to file Reply re: Plaintiffs’ Class         February 28, 2022
 5    Certification Motion

 6

 7          The Court will set further case schedule deadlines pursuant to Federal Rule of Civil

 8   Procedure 16(b) after ruling on the motion for class certification. Counsel for Plaintiffs shall

 9   inform the Court immediately should Plaintiffs at any time decide not to seek class certification.

10   The dates set in this scheduling order are firm dates that can be changed only by order of the

11   Court, not by agreement of the parties. The Court will alter these dates only upon good cause

12   shown. The failure to complete discovery within the time allowed will not ordinarily constitute

13   good cause. As required by LCR 37(a), all discovery matters are to be resolved by agreement if

14   possible. The parties are reminded that mandatory chambers copies are required for all e-

15   filed motions, responses, replies, and surreplies, and all supporting documentation relating

16   to motions, which exceed 50 pages. The paper copy of the documents (with tabs or other

17   organizing aids as necessary) shall be delivered to the Clerk’s Office by 12:00 p.m. on the

18   business day after filing. The chambers copy must be clearly marked with the words “Courtesy

19   Copy of Electronic Filing for Chambers.” The parties are required to print all courtesy copies

20   from CM/ECF using the “Include headers when displaying PDF documents” feature under

21   “Document Options.”

22          In addition, all documents filed electronically must be submitted in PDF format to

23   permit text searches and to facilitate transmission and retrieval. Before these documents are

24

25
     -2
 1   electronically filed, the CM/ECF User shall convert the documents to PDF format. These

 2   documents may not be scanned.

 3          Finally, if the parties reach a settlement agreement, counsel shall notify Tim Farrell as

 4   soon as possible at Tim_Farrell@wawd.uscourts.gov. An attorney or party who fails to give the

 5   Court prompt notice of settlement may be subject to such discipline as the Court deems

 6   appropriate.

 7          Dated this 28th day of May, 2021.

 8


                                                          A
 9

10                                                        MICHELLE L. PETERSON
                                                          United States Magistrate Judge
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
     -3
